                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

NORMA SIPE,

                           Plaintiff,

               v.                                        Civil Action No.: 3:20-cv-48

A&S TRANSPORTING, LLC                                        Circuit Court for the County of
                                                             Albermarle, Virginia
and                                                          Case No. CL-20000592-00

ERIC TEPP,

                           Defendants.


                                         NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that Defendants A&S Transporting, LLC (“A&S

Transporting”) and Eric Tepp (“Mr. Tepp”) (collectively, “Defendants”) respectfully file this

Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, to remove to the United

States District Court for the Western District of Virginia an action initiated against them in the

Circuit Court for the County of Albermarle. Removal of this action is based on the following:

          1.        On April 10, 2020, Plaintiff Norma Sipe filed a civil action against Defendants in

the Circuit Court for the County of Albermarle, Virginia, case number CL-20000592-00

(hereinafter “State Court Action”). A true and accurate of the Complaint filed in the State Court

Action is attached hereto as Exhibit A and is incorporated by reference.

          2.        The Complaint in the State Court Action asserts negligence claims against all

Defendants arising from a motor vehicle accident. (Ex. A, Compl.)

          3.        On August 12, 2020, Defendants filed an Answer to the Complaint in the State

Court Action. A true and correct copy of the Answer is attached hereto as Exhibit B and is


                                                    1
I-1705408.1
incorporated herein by reference.

          4.    A&S Transporting was served with process on July 23, 2020. Mr. Tepp has not

been served. Thus, this Notice of Removal is timely because it is filed not more than thirty (30)

days after any of the Defendants received a copy of the Complaint, through service or otherwise.

28 U.S.C. § 1446(b).

          5.    The Western District of Virginia, Charlottesville Division, is the federal district

embracing Albemarle County, Virginia, where the State Court Action was originally filed. 28

U.S.C. § 127(b); W.D. Va. Local R. 2(a)(3). Thus, Defendants’ Notice of Removal is properly

filed in this District and Division. 28 U.S.C. § 1441(a).

                    BASIS FOR REMOVAL – DIVERSITY JURISDICTION

          6.    The State Court Action is removable under 28 U.S.C. § 1332(a). The Court has

subject matter jurisdiction over the State Court Action because it is between citizens of different

states and the amount in controversy exceeds $75,000.00. 28 U.S.C. §1332(a).

          7.    Mr. Tepp is now, and was at the time of filing the Complaint, a citizen of the state

of Tennessee.

          8.    A limited-liability company has the citizenship of each state where its members

are citizens. Gen. Tech. Applications, Inc. v. Exro Ltd., 388 F.3d 114, 121 (4th Cir. 2004). For

cases removed based on diversity jurisdiction, diversity is measured both when the state-court

action is commenced, and when the state-court action is removed. Rowland v. Patterson, 882

F.2d 97, 99 (4th Cir. 1989) (en banc) (explaining that “diversity must have existed both at the

time the action was originally commenced in state court and at the time of filing the petition for

removal” (citing 14A Charles A. Wright et al., Federal Practice and Procedure § 3723, at 311–14

(1985))).



                                                 2
I-1705408.1
          9.    A&S Transporting is now, and was at the time of the filing of the Complaint, a

citizen of New Jersey.1 A&S Transporting has one member, an individual, and he is a citizen of

New Jersey. Thus, A&S Transporting is a citizen of New Jersey.

          10.   Plaintiff is now, and was at the time of the filing of the Complaint, a citizen of

Virginia. Ex. A, Compl. ¶ 2.

          11.   Plaintiff’s Complaint requests judgment against all Defendants in the amount of

$350,000.00. (Ex. A, Compl. prayer for relief). Thus, the amount in controversy requirement

specified in 28 U.S.C. § 1332(a) is satisfied.

          12.   If any question arises regarding the propriety of the removal of this action,

Defendants respectfully request the opportunity to conduct jurisdictional discovery (if

necessary), file a brief, and present oral argument to confirm that this Court has jurisdiction and

that this case has been properly removed.

                                              NOTICE

          13.   In accordance with 28 U.S.C. § 1446(d), prompt written notice of the filing of this

Notice of Removal is being given to all other parties, and a true and correct copy of the Notice of

Removal is being filed with the Circuit Court for the County of Albemarle, Virginia.

                                             CONSENT

          14.   All Defendants consent to the removal of this action.

          WHEREFORE, Mr. Tepp and A&S Transporting, by counsel, respectfully pray that the

State Court Action be removed from the Circuit Court for the County of Albemarle, Virginia, to

the United States District Court for the Western District of Virginia, in accordance with 28


1
 A&S Transporting ceased operations in February 2019. Plaintiff alleges that the subject motor
vehicle accident occurred in December 2018. Ex. A, Compl. ¶ 6. A&S Transporting may defend
Plaintiff’s claim in its own name, especially given that the claim arose prior to A&S
Transporting ceasing its operations. Va. Code § 13.1-1050.5.

                                                  3
I-1705408.1
U.S.C. § 1441, and for such further legal, equitable, or other relief that the Court deems just and

proper.

          This 19th Day of August, 2020.

                                                     Respectfully submitted,

                                                     A&S TRANSPORTING, LLC and
                                                     ERIC TEPP


                                                By: _________/s/___________________
                                                    Joseph P. Moriarty (VSB No. 68465)
                                                    Paris H. Thompson, III (VSB No. 93809)
                                                    WILLCOX & SAVAGE, P.C.
                                                    Wells Fargo Center
                                                    440 Monticello Avenue, Suite 2200
                                                    Norfolk, Virginia 23510-2243
                                                    Telephone: (757) 628-5500
                                                    Facsimile: (757) 628-5566
                                                    jmoriarty@wilsav.com
                                                    pthompson@wilsav.com
                                                    Counsel for Defendants




                                                4
I-1705408.1
                                    CERTIFICATION

        I hereby certify that on this 19th day of August, 2020, I electronically filed the
foregoing with the Clerk of the court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

                                  William J. Whitaker, Esq.
                            The Law Office of William J. Whitaker
                                    9516C Lee Highway
                                   Fairfax, Virginia 22031
                                  Telephone: 703-880-8326
                                     Fax: 703-652-6290
                                wjw@wjwinjuryattorney.com
                                    Counsel for Plaintiff


                                               By:                 /s/
                                                     Joseph P. Moriarty (VSB No. 68465)
                                                     Paris H. Thompson, III (VSB No. 93809)
                                                     WILLCOX & SAVAGE, P.C.
                                                     Wells Fargo Center
                                                     440 Monticello Avenue, Suite 2200
                                                     Norfolk, Virginia 23510-2243
                                                     Telephone: (757) 628-5500
                                                     Facsimile: (757) 628-5566
                                                     jmoriarty@wilsav.com
                                                     pthompson@wilsav.com
                                                     Counsel for Defendants




                                               5
I-1705408.1
